Rejoinder
Claims 1, 4-10, and 13-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/11/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney James V. Suggs on 5/7/2021.
The application has been amended as follows: 
The claim: 
18.    (currently amended) A method of making microbial growth and dust retardant roofing shingle as claimed in claim 1, comprising;
a.    cleaning the surface of the substrate;
b.    drying the surface of the substrate;
c.    preparing dilutions of a pore filling composition with water to provide a diluted pore filling composition;
d.    applying the diluted pore filling composition on the surface of the substrate;
e.    drying the surface having the diluted pore filling composition applied thereto; and
f.    applying again the diluted pore filling composition on the surface of the substrate,.
wherein the pore filling composition is a composition comprising:
(a) about 6 wt% to 20 wt% of an alcohol;
(b) about 60 wt% to 70 wt% of an organosilane active quaternary halide salt,
wherein the organosilane active quaternary halide salt is selected from the group

Trimethoxysilylpropyl) Ammonium Chloride and N-Trimethoxysilylpropyl-N, N,N-Tri-
N-Butylammonium Chloride;
(c) about 4 wt% to 10 wt% of an alkyltriphenylphosphonium acetate; and
(d) optionally about 1 wt% of an ammonium salt.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are:
US 2012/0070481 to Bolkan et al. (hereinafter “Bolkan”), 
US 2011/0027533 to Kennedy et al. (hereinafter “Kennedy”),
US 4,406,892 to Eudy (hereinafter “Eudy”), and 
  	US 2017/0347646 to Macinga et al. (hereinafter “Macinga”).

Bolkan disclose a roofing shingle comprising a substrate and a coating composition applied over the substrate to stop the growth of fungi, bacteria and allergens and dust mites on the exterior and interior surfaces of the substrate (abstract; and paragraphs 39 and 47).  The coating composition comprises 0.1 to 5.0% by weight of an organosilane quaternary ammonium compound (silane quat), 0.1 to 10 % by 
As shown in example 1, AEM 5772 as Aegis antimicrobial agent contains 12% methanol, 72% 3-(trihydroxylsilyl) propyldimethyl-octadecyl ammonium chloride, 15% chloropropyl trimethyl silanol and 1% dimethyl C18 amine, and the concentrated coating composition comprises 62% silane quat, 10.4% methanol, 4.3% fluorosurfactant or ester, and 9.7% ethoxylated alcohol.  
	
Kennedy discloses a roofing shingle comprising a substrate and a structural layer on the substrate wherein the structural layer comprises a binder and granules having an average particle size of 266 microns and less than 5% by weight of the granules having a diameter of less than 210 microns (paragraphs 1 and 5).  The granules are ceramic granules which are coated with a copper coating (paragraphs 8 and 12).  The granules may be coated with an oil to reduce dust.  

Eudy discloses a substrate impregnated with a silane quat to prevent the growth of microorganism in and on the substrate (abstract).  The silane quat comprises tetradecyldimethyl (3-trimethoxysilylpropyl) ammonium chloride (column 2, lines 55-60).  

  Macinga discloses an antimicrobial composition comprising at least 30 wt% of an alcohol, 0.02 to 10 wt% of a C6-10 alkane diol, and a foaming fluorosurfactant (paragraphs 17, 19, and 28).  The foaming fluorosurfactant comprises a fluoroaliphatic phosphate ester to provide foaming properties to the antimicrobial composition (paragraphs 27 and 28). 

Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a microbial growth and dust retardant roofing shingle set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Hai Vo/
Primary Examiner
Art Unit 1788